Case 1:18-mc-00037-LMB-JFA Document 13 Filed 01/25/19 Page 1 of 4 PageID# 91



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION




 IN RE THE APPLICATION OF
 REPORTERS COMMITTEE FOR                               Misc. Action No. 18-mc-37
 FREEDOM OF THE PRESS TO UNSEAL
 CRIMINAL PROSECUTION OF JULIAN
 ASSANGE



                 NOTICE IN SUPPORT OF THE APPLICATION OF
           THE REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS
            TO UNSEAL CRIMINAL PROSECUTION OF JULIAN ASSANGE

       The Reporters Committee for Freedom of the Press (the “Reporters Committee”)

respectfully submits notice of the indictment of Roger Jason Stone, Jr. dated January 24, 2019,

filed in the U.S. District Court for the District of Columbia (the “Stone Indictment”), a true and

correct copy of which is attached hereto as Exhibit A. The publicly available Stone Indictment is

directly relevant to the Reporters Committee’s pending application for access to sealed court

records—including the docket, motion to seal, and any criminal complaint, indictment, or other

charging document—from the United States government’s pending criminal prosecution of

WikiLeaks founder Julian Assange (the “Assange Prosecution”), as it further undercuts any

argument on the part of the government for continued sealing.

       The Stone Indictment charges Stone with seven counts—one count of obstruction of an

official proceeding, five counts of making false statements, and one count of witness

tampering—in connection with his communications with and about WikiLeaks and its founder,

Assange, during the lead-up to the 2016 U.S. presidential election. As in the previously unsealed

Mueller Indictment, see Suppl. Mem. of P. & A. in Support of the Appl. of the Reporters



                                                 1
Case 1:18-mc-00037-LMB-JFA Document 13 Filed 01/25/19 Page 2 of 4 PageID# 92



Committee for Freedom of the Press to Unseal Criminal Prosecution of Julian Assange 3 (filed

Dec. 3, 2018), ECF No. 11, the Stone Indictment identifies WikiLeaks—denominated

“Organization 1”—as a conduit through which hacked communications, some of which were

obtained from computer systems at the Democratic National Committee (“DNC”), were

published. See Ex. A ¶ 3 (alleging that Organization 1/WikiLeaks “released tens of thousands of

documents stolen from the DNC and the personal email account of the chairman of the U.S.

presidential campaign of Hillary Clinton”).

       Assange is referred to throughout the Stone Indictment as the “head of Organization 1.”

See id. at ¶ 11 (noting that the “head of Organization 1 was located at all relevant times at the

Ecuadorian Embassy in London, United Kingdom”); see also, e.g., id. at ¶¶ 13–15. For example,

counts two through six of the Stone Indictment detail alleged false testimony given by Stone

regarding, inter alia, “being in contact with the head of Organization 1.” Id. at ¶ 42–43.

       The Stone Indictment alleges, among other things, that during the summer of 2016, Stone

“spoke to senior Trump Campaign officials about [WikiLeaks] and information it might have

had that would be damaging to the Clinton Campaign” and that Stone “was contacted by senior

Trump Campaign officials to inquire about future releases by [WikiLeaks].” Ex. A ¶ 5. It

further alleges that by in or around early August 2016, Stone was “claiming both publicly and

privately to have communicated with [WikiLeaks].” Id. at ¶ 6. Allegations in the Stone

Indictment are consistent with publicly available information. For example, as has been widely

reported, during the lead-up to the 2016 U.S. presidential election, “Stone publicly cheered on

the group WikiLeaks as it released hacked emails that embarrassed Democratic nominee Hillary

Clinton” and “claimed before the election that he was in contact with WikiLeaks founder Julian

Assange, whom [Stone] called ‘my hero.’” Devin Barrett, Rosalind S. Helderman, John Wagner




                                                  2
Case 1:18-mc-00037-LMB-JFA Document 13 Filed 01/25/19 Page 3 of 4 PageID# 93



& Manuel Roig-Franzia, Longtime Trump advisor Roger Stone indicted by special counsel in

Russia investigation, Wash. Post, Jan. 25, 2019, https://perma.cc/HZ2B-L5YH; see also Mark

Mazzetti, Eileen Sullivan, & Maggie Haberman, Indicting Roger Stone, Mueller Shows Link

Between Trump Campaign and WikiLeaks, N.Y. Times, Jan. 25, 2019,

https://nyti.ms/2HuTVKQ.

       The Reporters Committee respectfully requests that the Court take notice of the Stone

Indictment in connection the Reporters Committee’s pending application to unseal sealed court

records from the Assange Prosecution.

Dated: January 25, 2019

                                            Respectfully submitted,

                                           /s/ Caitlin Vogus
                                              Caitlin Vogus
                                              VA Bar No. 81054
                                              THE REPORTERS COMMITTEE FOR
                                              FREEDOM OF THE PRESS
                                              1156 15th St. NW, Suite 1020
                                              Washington, DC 20005
                                              Phone: 202.795.9300
                                              Facsimile: 202.795.9310
                                              cvogus@rcfp.org
                                              Counsel of Record for Applicant the Reporters
                                              Committee for Freedom of the Press

                                             Katie Townsend*
                                             Gabriel Rottman*
                                             THE REPORTERS COMMITTEE FOR
                                             FREEDOM OF THE PRESS
                                             1156 15th St. NW, Suite 1020
                                             Washington, DC 20005
                                             Phone: 202.795.9300
                                             Facsimile: 202.795.9310
                                             *Admitted Pro Hac Vice




                                               3
Case 1:18-mc-00037-LMB-JFA Document 13 Filed 01/25/19 Page 4 of 4 PageID# 94



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of January, 2019, the foregoing NOTICE IN
SUPPORT OF THE APPLICATION OF THE REPORTERS COMMITTEE FOR
FREEDOM OF THE PRESS TO UNSEAL CRIMINAL PROSECUTION OF JULIAN
ASSANGE was filed with the Clerk of Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:

Gordon D. Kromberg
United States Attorney’s Office
2100 Jamieson Ave
Alexandria, VA 22314
gordon.kromberg@usdoj.gov

And I hereby certify that I will mail the document by U.S. Mail to the following non-filing user:

Barry J. Pollack
Robbins Russell
2000 K Street, NW
4th Floor
Washington DC 20006
United States of America
bpollack@robbinsrussell.com
Attorney for Interested Party Julian Assange



                                                    /s Caitlin Vogus
                                                     Caitlin Vogus
                                                     VA Bar No. 81054
                                                     THE REPORTERS COMMITTEE FOR
                                                     FREEDOM OF THE PRESS
                                                     1156 15th St. NW, Suite 1020
                                                     Washington, DC 20005
                                                     Phone: 202.795.9300
                                                     Facsimile: 202.795.9310
                                                     cvogus@rcfp.org
                                                     Counsel of Record for Applicant the
                                                     Reporters Committee for Freedom of the
                                                     Press




                                                4
